Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1.	(Currently Amended)	A screw tightening apparatus that fastens, with a screw, two objects to be fastened including a first member provided with a first screw hole and a second member provided with a second screw hole for screwing, the screw tightening apparatus comprising: a distance measuring device that measures a relative position between the first member and the second member in a vertical direction perpendicular to [[the]] an axial direction of the second screw hole: a screw tightening part that holds the screw inserted into the first screw hole and screws the screw into the second screw hole for screwing; a moving mechanism that moves the screw tightening part along the vertical direction, and a hardware processor that controls the screw tightening part and the moving mechanism according to a measured value of the distance measuring device, wherein the hardware processor brings the first and second members to a temporarily tightened state by screwing the screw into the second screw hole by the screw tightening part[[.]], and moves the screw tightening part holding the screw in the vertical direction by the moving mechanism to temporarily adjust the position of the second member relative to the first member to bring the position close to a median within a target range, further tightens the screw by the screw tightening part while measuring the relative position between the first member and the second member by the distance measuring device, and loosens the screw by the screw tightening part when the relative position goes out of the target range, and moves the screw tightening part by the moving mechanism by a predetermined adjustment amount in an adjustment direction determined on the basis of a measured value of the distance measuring device when the relative position goes out of the target range, and then tightens the screw again.
8.	(currently amended)	A screw tightening method of fastening, with a screw, two objects to be fastened including a first member provided with a first screw hole and a second member provided with a second screw hole for screwing, the method comprising: (a) bringing the first and second members to a temporarily tightened state by screwing the screw into the second screw hole by a screw tightening part, (b) moving the screw tightening part holding the screw in a vertical direction perpendicular to [[the]] an axial direction of the second screw hole by a moving mechanism to temporarily adjust a position of the second member relative to the first member to bring the position close to a median within a target range; (c) further tightening the screw by the screw tightening part while measuring the relative position between the first member and the second member by [[the]] a distance measuring device, and loosening the screw by the screw tightening part when the relative position goes out of the target range; (d) moving the screw tightening part by the moving mechanism by a predetermined adjustment amount in an adjustment direction determined on the basis of a measured value of the distance measuring device when the relative position goes out of the target range; and then after (d), (e) tightening the screw again.


Allowable Subject Matter
Claims 1-14 are allowed. Claims 1 and 8 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Kojima et al. (JP 06064573), Kanamuri et al. (US 5469924) and Yamaguchi (US 4620450).  Suffice it to say, none of the cited prior art discloses a screw tightening apparatus that fastens, with a screw, two objects including a first member provided with a first screw hole and a second member provided with a second screw hole, the screw tightening apparatus comprising: a distance measuring device that measures a relative position between the first member and the second member in a vertical direction perpendicular to the axial direction of the second screw hole; a screw tightening part; a moving mechanism, and a hardware processor that controls the screw tightening part and the moving mechanism according to a measured value of the distance measuring device, the hardware processor brings the first and second members to a temporarily tightened state by screwing the screw into the second screw hole by the screw tightening part, and moves the screw tightening part holding the screw in the vertical direction by the moving mechanism to temporarily adjust the position of the second member relative to the first member to bring the position close to a median within a target range, as claimed in independent claim 1, or a screw tightening method of fastening, with a screw, two objects to be fastened including a first member provided with a first screw hole and a second member provided with a second screw hole for screwing, the method comprising: (a) bringing the first and second members to a temporarily tightened state, (b) moving the screw tightening part holding the screw in a vertical direction perpendicular to an axial direction of the second screw hole by a moving mechanism to temporarily adjust a position of the second member relative to the first member to bring the position close to a median within a target range; (c) further tightening the screw by the screw tightening part while measuring the relative position between the first member and the second member by the distance measuring device, and loosening the screw by the screw tightening part when the relative position goes out of the target range, as claimed in independent claim 8, and as such does not anticipate the instant invention as disclosed in independent claims 1 and 8.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 8.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726